Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e),
was filed in this application after final rejection. Since this application is eligible for continued examination
under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the
previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
7/8/2022 has been entered.

The claims 1, 7, 11 and 17 have been amended. Claims 6 and 16 are cancelled. Claims 1-5, 7-15 and 17-20 are pending.

Response to Amendments
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains and is updated below.
Applicant’s amendments and arguments have been considered. However, the 103 rejection remains and is updated below.

Response to Arguments
With respect to the 103 rejection, Applicant argues that the amended limitations are not taught by the cited references (See Remarks at pgs. 13-17). However, Examiner notes that this argument is now moot, as the updated rejection and amended limitations are now taught by Sang et al. (US Patent Application Publication, 2017/0364224, hereinafter referred to as Sang) in view of Davis et al. (US Patent Application Publication, 2014/0108078, hereinafter referred to as Davis). See the updated rejection below.

With respect to the 101 arguments, Applicant argues that the claims as amended distinguish over prior systems and provide meaningful limitations that represent a practical application, such that they solve a problem with online professional access systems that has not been previously recognized in the prior art (See the Remarks at pg. 18). However, Examiner respectfully disagrees. Claims 7-10 and 17-20 are rejected because the claimed invention is directed to the abstract idea without significantly more. Independent claims 7 and 17 have been amended to include “defining… a plurality of subsets of the presence list, each one of the plurality of subsets is a live list of different available ones of the plurality of service providers such that each one of the live lists includes different one of the plurality of service providers than others of the plurality of live lists.” The amended claims recite the business relation of connecting users to service providers related to subject matter categories and based on the availability of the service provider (i.e. behavior). Therefore, the claims recite certain methods of organizing human activity. The additional elements of the claims value the abstract idea in the manner of applying it and therefore, do not practically apply the abstract idea. See the updated 101 rejection below.

Also, with respect to the 101 arguments, Applicant argues that the Office Action “has not established evidence on the record that the claimed elements are “well-understood, routine, conventional functions,” as required by the Berkheimer standard (See Remarks at pg. 19). However, Examiner respectfully disagrees. As evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at paragraph 0028, that “the various components of system 100 are implemented at least partially by hardware at one or more computing devices, such as one or more hardware processors executing instructions stored in one or more memories for performing various functions described herein… Although only a single server 102, database 104, computing device 106, and client device 114 are depicted, system 10 may include multiple servers and databases that interact with network 106 and that provide services to multiple computing devices both within and outside of system 100. In some embodiments the server 102 and database 104 can represent abstractions of computing equipment provided in a data center such as, for example, that provided by Amazon Web Services. Examples of computing devices include a laptop computer, a tablet computer, a smartphone, a desktop computer, a Personal Digital Assistant (PDA), and any other mechanism including a processor used to access the internet or on which application programs can be run.“ Also, as described in paragraph 0048 of the Applicant’s Specification, “embodiments of the invention may be practiced within a general purpose computer or in any other circuits or systems.” As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” (i.e. “serving a hyperlink to the live list of available service providers in the selected subset to the remote client device with a script that causes the remote client device to update, in real time, a rendered version of the live list of available service providers at the remote client device;”) to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). According to the evidence provided by Applicant’s Specification and the MPEP, the additional elements including “a server;” “a remote user client device;” a “system… comprising: a server;” and serving a hyperlink to the live list of available service providers in the selected subset to the remote client device with a script that causes the remote client device to update, in real time, a rendered version of the live list of available service providers at the remote client device” are well‐understood, routine, and conventional functions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 7-10, 11-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed computer-implemented methods in claims 1-5 and 7-10; and the claimed system in claims 17-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-5, 7-10 and 17-20. However, claims 11-15 are directed to “a system… comprising a sever designed and configured to...” which lacks the necessary physical components (hardware) to constitute a machine or manufacture under § 101. Specifically, as stated in the Applicant’s Specification ¶0028, the claimed “server may be implemented in hardware, software, or a combination of hardware and software.” a Therefore, the server is capable of being embodied as software per se. Claims 11-15 fail to recite any structure, hardware, or physical component that would render the server as a machine or article of manufacture. Therefore, in accordance with a broadest reasonable interpretation, the claimed server can be interpreted by one of ordinary skill in the art as being drawn to software modules per se and therefore encompasses non-statutory subject matter. Therefore, claims 11-15 fail to satisfy Step 1 because they are not directed to one of the eligible categories of subject matter.

In accordance with Step 2A, Prong One, claims 7-10 and 17-20 are rejected because the claimed invention is directed to the abstract idea without significantly more.

The independent claims recite:
maintaining a presence list of a plurality of service providers that indicates, for each one of the plurality of service providers whether the one of the service providers is presently available or unavailable; 
defining… a plurality of subsets of the presence list, each one of the plurality of subsets is a live list of different available ones of the plurality of service providers, such that each one of the live lists includes different one of the plurality of service providers than others of the plurality of live lists;
receiving…a request for a list of service providers; in response to the request, the server selecting one of the plurality of subsets; 
further maintaining, in real time, the live list by removing service providers as they become unavailable and adding service providers as they become available; 
wherein, as a result of maintaining the live list, a rendered version of the live list only includes ones of the plurality of service providers who are presently available, and wherein ones of the plurality of service providers who included on the rendered version of the live list and who become subsequently unavailable are removed in real time from the rendered version of the live list.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites the business relation of connecting users to service providers related to subject matter categories and based on the availability of the service provider (i.e. behavior). Therefore, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “a server;” “a remote user client device;” and a “system… comprising: a server;” for receiving/transmitting data (e.g. “receiving a request for a list of service providers;” “serving a hyperlink to the live list of available service providers in the selected subset to the remote client device with a script that causes the remote client device to update, in real time, a rendered version of the live list of available service providers at the remote client device;” etc.); processing data (e.g. “maintaining a presence list of a plurality of service providers;” “maintaining, in real time, the available presence list by removing service providers;” etc.); storing data; displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recites the additional elements – “a server;” “a remote user client device;” “system… comprising: a server;” and “serving a hyperlink to the live list of available service providers in the selected subset to the remote client device with a script that causes the remote client device to update, in real time, a rendered version of the live list of available service providers at the remote client device.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of connecting service seekers with online service providers) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at paragraph 0028, that “the various components of system 100 are implemented at least partially by hardware at one or more computing devices, such as one or more hardware processors executing instructions stored in one or more memories for performing various functions described herein… Although only a single server 102, database 104, computing device 106, and client device 114 are depicted, system 10 may include multiple servers and databases that interact with network 106 and that provide services to multiple computing devices both within and outside of system 100. In some embodiments the server 102 and database 104 can represent abstractions of computing equipment provided in a data center such as, for example, that provided by Amazon Web Services. Examples of computing devices include a laptop computer, a tablet computer, a smartphone, a desktop computer, a Personal Digital Assistant (PDA), and any other mechanism including a processor used to access the internet or on which application programs can be run.“ Also, as described in paragraph 0048 of the Applicant’s Specification, “embodiments of the invention may be practiced within a general purpose computer or in any other circuits or systems.” As additional evidence of conventional computer implementation, it is noted in the MPEP that the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” (i.e. “serving a hyperlink to the live list of available service providers in the selected subset to the remote client device with a script that causes the remote client device to update, in real time, a rendered version of the live list of available service providers at the remote client device;”) to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 8-10 and 18-20 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Examiner notes that claims 1-5 were evaluated under 35 U.S.C. 101. However, claims 1-5 are deemed eligible because the additional elements “the server establishing a live media session between the remote user client device and the specific one of the plurality of service provider entities” (Claim 1) and “establish, responsive to receiving the selection of the specific one of the plurality of service provider entities who are presently available, a live media session between the remote user client device and the specific one of the plurality of service provider entities” (Claim 11) are sufficient to practically apply the judicial exception because they apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. However, claim 11 and its dependent claims lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7-11, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US Patent Application Publication, 2017/0364224, hereinafter referred to as Sang) in view of Davis et al. (US Patent Application Publication, 2014/0108078, hereinafter referred to as Davis).

As per Claim 1, Sang discloses a computer implemented method performed at a server, comprising: 

a)	establishing, by the server in a memory of the server, a plurality of presence lists, wherein each one of the plurality of presence lists corresponds to a respective one of a plurality of defined subject matter categories and indicates a presence status of each one of a plurality of provider entities who provide service corresponding to the subject matter category, wherein the presence status indicates whether each provider is available or unavailable (Sang: ¶0024-0028 and 0035-0036: The expert server maintains a list of available and live experts and their associated areas/categories/classes [subject matter categories]. The expert server receives requests for expert information/guidance to be provided by the list of available experts. The expert server manages the lists of the experts and the current statuses of the experts, whereas the availability status details changes in the status of experts. Examples of potential detailed statuses of expert studios include: interacting with custo111er, available for interaction, waiting in queue, staffed-not available, and not staffed.); 

b)	receiving, at the server, from a plurality of remote user client devices over a network, a plurality of requests, each one of the plurality of requests from a different one of the plurality of remote user client devices for a list of available service providers for one of the plurality of defined subject matter categories (Sang: ¶0021 and 0024-0028: Customers use interactive expert station devices to request an available expert with expertise. The expert server receives a request from the interactive expert station devices for a particular type of expertise. The expert server maintains a list of available live experts and their associate areas/categories/classes. See ¶0043 where expert advice is delivered to the requesting customers at remote locations (i.e. home offices or studios). See embodiments 101a-101n for plurality of remote client devices.); 

c)	the server, responsive to receiving the plurality of requests, determining, a plurality of live lists, wherein each one of the plurality of live lists includes a list of a plurality of available provider entities based on the presence status of each one of the plurality of provider entities who provide service for the corresponding to the subject matter category as indicated by the specific one of the plurality of presence lists, wherein the live list only includes ones of the plurality of service provider entities who are presently available, and wherein each one of the live lists is a … subset of available provider entities such that each one of the plurality of service providers is on one of the plurality of live lists (Sang: ¶0024-0028 and 0035-0036: The expert server maintains a list of available and live experts and their associated areas/categories/classes [subject matter categories]. The expert server receives requests for expert information/guidance to be provided by the list of available experts. See ¶0035-0036 for available queues of lists of available of categories, where the list only includes experts whose status is currently available. See ¶0040 where a plurality of category specific subset lists is maintained and tailored to clients.);

d)	the plurality of remote user client devices, the plurality of live lists such that each one of the plurality of remote user devices is served… the plurality of live lists are… among the plurality of remote client user devices to expose each of the available provider entities… the plurality of remote client devices (Sang: ¶0021, 0024-0028, 0040 and 0043: Customers use interactive expert station devices to request an available expert with expertise. The expert server receives a request from the interactive expert station devices for a particular type of expertise. The expert server maintains a list of available live experts and their associate areas/categories/classes. See ¶0040 where a plurality of category specific lists is maintained and tailored to clients. See ¶0043 where expert advice is delivered to the requesting customers at remote locations (i.e. home offices or studios). See embodiments 101a-101n for plurality of remote client devices.);

e)	plurality of remote user client devices… and the live list (Sang: ¶0035-0039: When the session completes, the expert/studio is returned to the set of "available" expert/studio resources. This system also changes the status of experts from one status to another, determines the experts/studios to be placed in the "available for interaction" state based on utilization patterns, and configures availability status parameters. See ¶0043 where expert advice is delivered to the requesting customers at remote locations (i.e. home offices or studios). See embodiments 101a-101n for plurality of remote client devices.);

f)	responsive to receiving the selection of the specific one of the plurality of service provider entities who are presently available, the server establishing a live media session between the remote user client device and the specific one of the plurality of service provider entities (Sang: ¶0035-0039 and 0042: Once an available and appropriate expert is selected for a requested assignment, the server initiates establishing an expert videoconference session/connection, using custom videoconference components or third party videoconference software, with the designated expert studio in the expert center. The interactive session connects the interactive expert station devices [consumer devices] with the expert studio computers [service providers].); 

g)	responsive to establishing the live media session, altering a presence status of the specific one of the plurality of service provider entities to indicate that the specific one of the plurality of service provider entities is not presently available (Sang: ¶0035-0039: When a particular expert studio corresponding to a professional is selected to commence an interactive session with a requesting expert station, the expert studio corresponding to a professional is removed from the set of available experts/studios. When the session completes, the expert/studio is returned to the set of "available" expert/studio resources. This system also changes the status of experts from one status to another, determines the experts/studios to be placed in the "available for interaction" state based on utilization patterns, and configures availability status parameters.); and 

h)	updating the live list to remove the specific one of the plurality of service provider entities (Sang: ¶0035-0039: When a particular expert studio corresponding to a professional is selected to commence an interactive session with a requesting expert station, the expert studio corresponding to a professional is removed from the set of available experts/studios.).

Sang does not explicitly disclose, however Davis discloses:
c)	wherein each one of the live lists is a different subset of available provider entities (Davis: ¶0063-0064, 0070-0071 and 0127: A list of service providers may be used to select a service provider for a requested task by the customer device. The list of service providers identified may be based on a fairness principle, where service providers with fewer tasks as compared to a plurality of service providers are presented. Examiner notes that Applicant’s Specification in ¶0004 and 0044 provide a sorting module to present a different subset of users to encourage new experts to become established. Davis’ fairness principle provides a different list because it identifies based on frequently assigned tasks within a predetermined period. Therefore, a customer requesting a list of service providers in the same categories will not be presented the same ranked list considering the assignment of the service providers in a list previously presented to a different customer.); 

d)	serving, by the server, to the…client devices, the… lists such that each one of the plurality of remote user devices is served a different one [list]… and the... lists are distributed among the plurality of remote client user devices (Davis: ¶0063-0064, 0070-0071 and 0127: A list of service providers may be used to select a service provider for a requested task by the customer device. The list of service providers identified may be based on a fairness principle, where service providers with fewer tasks as compared to a plurality of service providers are presented. See remote communication in ¶0150.);

d)	serving, by the server, to the…client devices, the… lists such that each one of the plurality of remote user devices is served a different one [list]… and the... lists are distributed among the plurality of remote client user devices (Davis: ¶0063-0064 and 0127: A list of service providers may be used to select a service provider for a requested task by the customer device(s). See remote communication in ¶0150.);

e)	receiving, at the server, from one remote user client device… a selection of a specific one of the plurality of service provider entities who are presently available, wherein the specific one of the plurality of service providers is selected from the… list served to the one remote client device (Davis: ¶0063-0064 and 0127: A list of service providers may be used to select a service provider for a requested task by the customer device(s). See also ¶0096 where the customer is provided with the option to select the service provider and available time slot for the requested task. See remote communication in ¶0150.);

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Sang with Davis’ expert filtering and consumer selection of expert support because the references are analogous/compatible since each is directed toward features for providing professional and/or expert support to a consumer, and because incorporating Davis’ expert filtering and consumer selection of expert support in Sang would have served Sang’s pursuit of effectively directing a customer service agent qualified to address the customer’s needs (See Sang, ¶0008); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 recites the limitations already addressed by the rejection of Claim 1; therefore, the same rejection applies.

As per Claim 4, Sang in view Davis discloses the method of claim 1, wherein establishing the plurality of presence lists comprises determining, via a communication module, if each one of the plurality of provider entities corresponding to the plurality of defined subject matter categories is engaged in the live media session; and based on the determination, adding the plurality of provider entities to the respective presence list based on a defined subject matter category of the plurality of defined subject matter categories (Sang: ¶0035-0039: When a particular expert studio corresponding to a professional is selected to commence an interactive session with a requesting expert station, the expert studio corresponding to a professional is removed from the set of available experts/studios. When the session completes, the expert/studio is returned to the set of "available" expert/studio resources. This system also changes the status of experts from one status to another, determines the experts/studios to be placed in the "available for interaction" state based on utilization patterns, and configures availability status parameters to ensure that a sufficient number of experts are available for interaction with requesting customers in each supported category/area of expertise.);

Claim 14 recites the limitations already addressed by the rejection of Claim 4; therefore, the same rejection applies.

As per Claim 5, Sang in view of Davis discloses the method of claim 1, further comprising: removing a provider entity of the plurality of provider entities from the plurality of presence lists based on detecting, via a communication module, a connection between the remote user client device and at least one computing device associated with a service provider entity of the plurality of service provider entities (Sang: ¶0035-0039: When a particular expert studio corresponding to a professional is selected to commence an interactive session with a requesting expert station device, the expert studio device corresponding to a professional is removed from the set of available experts/studios. When the session completes, the expert/studio is returned to the set of "available" expert/studio resources. See ¶0046 where the interactive expert system embodying the present invention lends itself to a variety of network topographies that exploit high bandwidth network connections to support multi-media videoconference sessions between customers at interactive expert stations and remotely connected experts/studios.).

Claim 15 recites the limitations already addressed by the rejection of Claim 5; therefore, the same rejection applies.

As per Claim 7, Sang discloses a method for exposing service providers to users in an expert communication system, comprising: 

a)	at a server, maintaining a presence list of a plurality of service providers that indicates, for each one of the plurality of service providers whether the one of the service providers is presently available or unavailable (Sang: ¶0024-0028 and 0035-0036: The expert server maintains a list of available and live experts and their associated areas/categories/classes [subject matter categories]. The expert server receives requests for expert information/guidance to be provided by the list of available experts. See maintenance of availability statuses in ¶0035-0036.);

b)	defining, by the server, a plurality of subsets of the presence list, each one of the plurality of subsets is a live list of available ones of the plurality of service providers (Sang: ¶0035-0036: The expert queuing and matching component manages the queues and lists of available experts/studios. The expert queuing and matching component identifies and places experts into the available categories of expertise. Also, the expert queuing and matching component also manages the availability of experts, such that when a session completes with an expert, the expert is returned to the listing set of “available” experts.);

c)	receiving, at the server, from a remote user client device, a request for a list of service providers; in response to the request, the server selecting one of the plurality of subsets (Sang: ¶0021, 0024-0028 and 0032, 0035-0036: Customers use interactive expert station devices to request an available expert with expertise. The expert server receives a request from the interactive expert station devices. The expert server maintains a list of available live experts and their associate areas/categories/classes. See ¶0032 where the matching component of the expert server determines and routes an appropriate expert based off a particular class/category of expert and potentially additional properties (user knowledge level, preferred language, etc.) to provide a more particularly tailored expert selection to fulfill the received request for expert information/guidance. See also maintenance of availability statuses in ¶0035-0036.);

d)	the server serving a hyperlink to the live list of available service providers in the selected subset… with a script that causes the remote client device to update, in real time, a rendered version of the live list of available service providers (Sang: ¶0035-0039: The expert queuing and matching component of an expert server uses linked list to maintain a list of registered experts/expert studios who are current available. The system maintains lists of experts/expert studios for each category/area of expertise and their associated availability status in real time.); and 

e)	the server further maintaining, in real time, the live list by removing service providers as they become unavailable and adding service providers as they become available (Sang: ¶0035-0039: When a particular expert studio corresponding to a professional is selected to commence an interactive session with a requesting expert station device and the client studio device, the expert studio corresponding to a professional is removed from the set of available experts/studios. When the session completes, the expert/studio is returned to the set of "available" expert/studio resources. This system also changes the status of experts from one status to another, determines the experts/studios to be placed in the "available for interaction" state based on utilization patterns, and configures availability status parameters.); 

f)	wherein, as a result of maintaining the live list, a rendered version of the live list only includes ones of the plurality of service providers who are presently available, and wherein ones of the plurality of service providers who included on the rendered version of the live list and who become subsequently unavailable are removed in real time from the rendered version of the live list (Sang: ¶0035-0039: When a particular expert studio corresponding to a professional is selected to commence an interactive session with a requesting expert station device and the client studio device, the expert studio corresponding to a professional is removed from the set of available experts/studios. When the session completes, the expert/studio is returned to the set of "available" expert/studio resources. This system also changes the status of experts from one status to another, determines the experts/studios to be placed in the "available for interaction" state based on utilization patterns, and configures availability status parameters.).

Sang does not explicitly disclose, however Davis discloses:
b)	list of different available ones of the plurality of service providers such that each one of the plurality of subsets list a different set of one of the plurality of service providers (Davis: ¶0063-0064, 0070-0071 and 0127: A list of service providers may be used to select a service provider for a requested task by the customer device. The list of service providers identified may be based on a fairness principle, where service providers with fewer tasks as compared to a plurality of service providers are presented. Examiner notes that Applicant’s Specification in ¶0004 and 0044 provide a sorting module to present a different subset of users to encourage new experts to become established. Davis’ fairness principle provides a different list because it identifies based on frequently assigned tasks within a predetermined period. Therefore, a customer requesting a list of service providers in the same categories will not be presented the same ranked list considering the assignment of the service providers in a list previously presented to a different customer.);

d)	the server serving… list of available service providers to the remote client device… list of available service providers at the remote client device (Davis: ¶0063-0064, 0070-0071 and 0127: A list of service providers may be used to select a service provider for a requested task by the customer device. The list of service providers identified may be based on a fairness principle, where service providers with fewer tasks as compared to a plurality of service providers are presented. See remote communication in ¶0150. See ¶0040 where service provider availability is assessed.);

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Sang with Davis’ expert filtering and consumer selection of expert support because the references are analogous/compatible since each is directed toward features for providing professional and/or expert support to a consumer, and because incorporating Davis’ expert filtering and consumer selection of expert support in Sang would have served Sang’s pursuit of effectively directing a customer service agent qualified to address the customer’s needs (See Sang, ¶0008); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 recites the limitations already addressed by the rejection of Claim 7; therefore, the same rejection applies.

As per Claim 8, Sang in view of Davis discloses the method of claim 7, wherein: 

a)	the presence list is one of a plurality of presence lists, wherein the server maintains each one of the plurality of presence lists for a different subject matter category; wherein receiving the request for a list of service providers indicates at least two of the plurality of subject matter categories (Sang: ¶0024-0028 and 0035-0036: The expert server maintains a list of available and live experts and their associated areas/categories/classes [subject matter categories]. The expert server receives requests for expert information/guidance to be provided by the list of available experts. See Fig. 1, where there a plurality of different consumers at different remote expert studios and multiple expert lists/queues.); and 

b)	serving the hyperlink to the list of available service providers comprises serving a hyperlink to each of at least two of the plurality of presence lists for each of the at least two subject matter categories (Sang: ¶0035-0039: The expert queuing and matching component of an expert server uses linked list to maintain a list of registered experts/expert studios who are current available. The system maintains lists of experts/expert studios for each category/area of expertise and their associated availability status in real time. See Fig. 1, where there a plurality of different consumers at different remote expert studios for different categories (i.e. TV expert; camera expert; etc.) and multiple expert lists/queues.).

Claim 18 recites the limitations already addressed by the rejection of Claim 8; therefore, the same rejection applies.

As per Claim 9, Sang in view of Davis discloses the method of claim 7, further comprising: receiving, at the server from the remote user client device, a selection of one of the plurality of service providers; in response to receiving the selection, the server initiating a communication session between the one of the plurality of service providers and the remote user client device; and changing a presence status of the one of the plurality of service providers to indicate the one of the plurality of service providers is presently unavailable (Sang: ¶0035-0039: When a particular expert studio corresponding to a professional is selected to commence an interactive session with a requesting expert station device and the client studio device, the expert studio corresponding to a professional is removed from the set of available experts/studios. When the session completes, the expert/studio is returned to the set of "available" expert/studio resources. This system also changes the status of experts from one status to another, determines the experts/studios to be placed in the "available for interaction" state based on utilization patterns, and configures availability status parameters.).

Claim 19 recites the limitations already addressed by the rejection of Claim 9; therefore, the same rejection applies.

As per Claim 10, Sang in view of Davis discloses the method of claim 9, further comprising: determining, by the server, that the communication session has concluded; and in response to determining that the communication session has concluded; the server changing the presence status of the one of the plurality of service providers to indicate the one of the plurality of service providers is presently available (Sang: ¶0035-0039: When a particular expert studio corresponding to a professional is selected to commence an interactive session with a requesting expert station device and the client studio device, the expert studio corresponding to a professional is removed from the set of available experts/studios. When the session completes, the expert/studio is returned to the set of "available" expert/studio resources. This system also changes the status of experts from one status to another, determines the experts/studios to be placed in the "available for interaction" state based on utilization patterns, and configures availability status parameters.).

Claim 20 recites the limitations already addressed by the rejection of Claim 10; therefore, the same rejection applies.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US Patent Application Publication, 2017/0364224, hereinafter referred to as Sang) in view of Davis et al. (US Patent Application Publication, 2014/0108078, hereinafter referred to as Davis) in further view of Jennings (US Patent Application Publication, 2013/0262258).

As per Claim 2, Sang in view of Davis discloses the method of claim 1, 

a)	wherein determining a live list of a plurality of available provider entities … the live list to a preselected maximum number, and b)	wherein the live list is one of at least two live lists created from the one of the plurality of presence lists, wherein each of the at least two live lists are provided to different remote user client devices (Sang: ¶0024-0028 and 0035: The expert server maintains a list of available and live experts and their associated areas/categories/classes [subject matter categories]. The expert server receives requests for expert information/guidance to be provided by the list of available experts. See Fig. 1, where there a plurality of different consumers at different remote expert studios and multiple expert lists/queues.).

Sang does not explicitly disclose, however Jennings discloses:

a)	wherein determining a … list of a plurality of available provider entities comprises limiting a number of available provider entities on the… list to a preselected maximum number (Jennings: ¶0045: When populating a panel list of professionals, the algorithm may select a predetermined number of professionals.), and 

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Sang with Jennings’ list of registered professionals because the references are analogous/compatible since each is directed toward features for providing professional and/or expert support to a consumer, and because incorporating Jennings list of registered professionals in Sang would have served Sang’s pursuit of effectively providing a list of experts to match to a customer’s request (See Sang, ¶0011); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 recites the limitations already addressed by the rejection of Claim 2; therefore, the same rejection applies.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US Patent Application Publication, 2017/0364224, hereinafter referred to as Sang) in view of Davis et al. (US Patent Application Publication, 2014/0108078, hereinafter referred to as Davis) in further view of Swaminathan et al. (US Patent Application, 2021/0312000, hereinafter referred to as Swaminathan).

As per Claim 3, Sang in view Davis discloses the method of claim 1.

Sang does not explicitly disclose, however Swaminathan discloses wherein establishing the plurality of presence lists comprises extracting a plurality of user activity data from the remote user client device; determining, based on the plurality of user activity data, a suggestion for the plurality of defined subject matter categories; and identifying the plurality of provider entities who provide service corresponding to the suggestion for the plurality of defined subject matter categories (Swaminathan: ¶0057-0063: When discovering appropriate categories, the service computer system dynamically monitors and considers consumer identity and activity information, such as the identity of consumer, previous interactions of the system with consumer (e.g., previous search query terms), a social media posting of the consumer, a website of the consumer, a publication of the consumer, the consumer's pictures on a social media site or client device, etc. The monitored information is used to match categories to the consumer. One or more available service providers are matched to a specific customer according to a selected category from a plurality of suggested categories. Accordingly, a live video between a consumer and a service provider is generated. See Fig. 1 for remote consumer device.)

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine Sang with Swaminathan’s matching of a consumer to a service provider for live support because the references are analogous/compatible since each is directed toward features for providing live professional and/or expert support to a consumer, and because incorporating Swaminathan’s matching of a consumer to a service provider for live support in Sang would have served Sang’s pursuit of effectively providing a real-time online interaction with a service provider qualified to address the customer’s needs (See Sang, ¶0008); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 recites the limitations already addressed by the rejection of Claim 3; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Agarwal et al. (US 2022/0083950): A skilled service marketplace scheduling system and method is provided. The system can include a skilled service marketplace coordination system, one or more skilled service marketplace requester devices, and one or more skilled service marketplace provider devices. The coordination system may determine a schedule given a skilled service marketplace request and a skilled service marketplace provider schedule. The coordination system may assign a given request to a skilled service provider based on the skill level of the skilled service provider. The coordination system can account for travel time between the requester and the skilled service provider. The system may interact with third party systems, such as a parts inventory, to create the skilled service marketplace schedule. The system can confirm adequate performance of the skilled service.

Brydon et al. (US 9654640): In a crowd sourcing approach, responses to customer service inquiries are provided by providing the inquiries to an independent group of experts. These experts are typically able to resolve the inquiry before the inquiries are routed to a traditional contact center. The customer service inquiries are routed to specific experts based on matches between identified subject matter of the inquiries and expertise of the experts. In some embodiments, more than one expert can contribute to the resolution of an inquiry.
                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683